Citation Nr: 0021775	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-03 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran testified at a March 1999 RO hearing, at which 
time he withdrew his appeal of a January 1999 denial of a 
claim of entitlement to service connection for a personality 
disorder.  He thereafter requested a hearing before a Member 
of the Board, and accepted to have such a hearing using 
"videoconference" techniques.  The hearing was scheduled 
for July 25, 2000, but the veteran failed to show, reportedly 
due to "car trouble."  He had been notified in writing 
that, if he failed to show for the scheduled hearing and he 
wished that hearing to be re-scheduled, he would have to file 
such a request in writing within 15 days of the originally 
scheduled hearing date, showing good cause as to why he had 
failed to attend without prior notification.  The 15-day 
period has elapsed, and no communication from the veteran has 
been received.  Therefore, the Board will go ahead and review 
the case at this time.


FINDING OF FACT

PTSD has never been diagnosed.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR THE FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and (3) credible 
supporting evidence that the claimed stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Notwithstanding the above, the law provides that "a person 
who submits a claim for benefits under a law administered by 
the [VA] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a).  Establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection, and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, in order to establish a well 
grounded claim for service connection, a claimant has the 
burden to submit competent evidence to support each element 
of the claim, e.g., for direct service connection, the 
existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.  The Court has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Additionally, the Court has explained that a 
claimant would not meet this burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD because this disability is 
currently manifested and had its onset during service.  In a 
statement that the RO received in July 1998, the veteran 
described the claimed stressors as follows:

Being told I couldn't keep my job in 
Intelligence because I couldn't fill out 
any information about my Biological 
Mother!  Cause I didn't know her or how 
to go about resolving that dilemma.  So I 
had to change my job contract choice to 
Jet Engine Mechanic or [illegible] 
Specialist.

In another handwritten statement also received at the RO in 
July 1998, the veteran added as a stressor his having 
witnessed a fight among servicemembers who were drinking at a 
bar in Illinois.  He thereafter testified, at the March 1999 
RO hearing, that he no longer had the nightmares that he used 
to have of the inservice bar incident, that no doctor had 
ever told him that he had PTSD, that he no longer had an 
explosive behavior, that he loved being around his family, 
that he played basketball and liked bicycle riding, swimming, 
fishing and camping, and that he went to see a doctor to talk 
about his relationship with his wife and his home life, and 
to see how he was doing or if he had any problems.

A review of the service medical records reveals that the 
veteran was brought to an emergency room in May 1979 "for 
change of behavior X last 2 weeks," that included his 
"wandering off from class" and "sleeping late."  The 
veteran was reportedly scheduled for a mental health 
consultation at that time, but he left the area when it was 
time for the appointment.  That same document contains 
another notation, presumably made on the same date, revealing 
objective findings of a conscious and coherent individual, 
with no gross abnormality, and an assessment of anxiety 
reaction.  However, upon separation in May 1979, the veteran 
had a normal psychiatric evaluation, and he denied ever 
having had, or currently having, depression or excessive 
worry, frequent trouble sleeping, loss of memory or amnesia, 
periods of unconsciousness, and nervous trouble of any sort.

The post-service evidence in the file reveals an October 1996 
VA assessment of depression; a July 1998 seven-day VA 
psychiatric admission that the veteran himself requested "to 
escape from abuse from his wife," and due to "personal 
conflict with his father-in-law," with discharge diagnoses 
of psychotic disorder, not otherwise specified, Axis I, and 
rule out personality disorder, Axis II; and VA outpatient 
mental health treatment between June 1998 and January 1999 
due to the veteran's "ongoing family conflicts" at home 
with his wife and father-in-law, with diagnoses of 
schizophrenia, paranoid type, personality disorder, 
schizoaffective disorder, rule out depression, and psychosis.  
It also contains a handwritten statement from the veteran's 
spouse, received at the RO in October 1999, supporting the 
veteran's contention that he acquired PTSD during service, 
and indicating that, while she is "not a doctor, here [i.e., 
in the file] is all the evidence for that diagnoise [sic] you 
could ask for."

The file also contains a July 1999 decision from the Social 
Security Administration (SSA), finding the veteran disabled 
for SSA purposes, since July 6, 1998, on account of severe 
paranoid schizophrenia, with psychosis, with a date of onset 
of July 6, 1998.

As discussed above, the record contains no diagnosis of PTSD, 
and the veteran himself has acknowledged that he has never 
been told that he has PTSD, which renders unnecessary any 
further development of this case to attempt to verify any of 
the claimed stressors, as the claim for service connection 
for PTSD is simply and clearly not well grounded or capable 
of substantiation.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist him under 
38 U.S.C.A. § 5103(a) (West 1991) has not arisen.


ORDER

Service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

